[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The United Illuminating Company's Motion for Summary Judgment is granted. There is no genuine issue of material fact that the plaintiff fell as a result of an alleged defect in a public sidewalk wholly located within the limits of a public highway within the city of Bridgeport.
An abutting landowner, in the absence of statute or ordinance, ordinarily owes no duty to keep a public sidewalk in front of his property in a reasonably safe condition. Wilson v.New Haven, 213 Conn. 277, 280 (1989). A tenant of the owner has no greater duty than the owner in this regard.
Section 27-25a of the City of Bridgeport ordinances shifts liability for injuries caused by obstructions on a public sidewalk to the abutting property owner. It is noted from the complaint that the plaintiff neither predicates its cause of action against this defendant on the ordinance nor does it allege that the plaintiff was caused to fall by an obstruction within the sidewalk. In fact, the plaintiff alleges that the sidewalk was "lifted and heaved approximately one inch from the general level of the rest of the sidewalk." Neither the ordinance nor our case law imposes any duty upon this defendant to keep the sidewalk in a reasonably safe condition.
The Motion for Summary Judgment is therefore granted.
MOTTOLESE, J.